WiNslow, J.
I concur in the result reached by the court in this case, namely, that the issue of the proposed bonds should be enjoined, but I am not prepared to assent to the proposition that the city has power under its charter to bind itself generally by inserting a general promise to pay in an improvement bond, nor do I think such holding necessary in the decision of this case. As presented to my mind, the situation is this: If the city has power to pledge its credit generally to pay these bonds, then their issuance is illegal because the constitutional limit of city indebtedness will be exceeded. If, on the other hand, the city has not power to bind itself and its credit generally, these bonds are illegal because they carry on their face an unconditional promise by the city to pay the bond, and thus jprima facie import a city indebtedness which the city cannot lawfully incur. In either event their issuance should, in my judgment, be enjoined.
I shall not undertake to review the various provisions of the city charter with reference to the power of the city to bind itself generally to pay improvement bonds. It must suffice to say that, in my opinion, it is extremely doubtful whether under the charter any such power exists. In any event, I do not wish to be understood as assenting to the proposition that the city has such power.
By the Court.— The order and judgment of the circuit court are reversed, and the cause remanded for a new trial.
PiNNEV, J., took no part.
A motion for a rehearing was denied June 21, 1893.